 604DECISIONSOF NATIONALLABOR RELATIONS BOARDLocust Industries,Inc.andFreightDrivers andHelpersLocalUnionNo. 557,affiliatedwithInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 5-CA-7391November12, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND PENELLOUpon a charge filed on July 15, 1975, by FreightDrivers and Helpers Local Union No. 557, affiliatedwith International Brotherhood of Teamsters, Chauf-Warehousemen and Helpers of America,herein called the Union, and duly served on LocustIndustries, Inc., herein called the Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 5, issueda complaint on July 30, 1975, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National LaborRelationsAct, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on June 20, 1975,following a Board election in Case 5-RC-8999, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; i and that, commenc-ing on or about July 11, 1975, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On August 8, 1975, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint.On September 2, 1975, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on September 11,1975, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel'sMotion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To Show1Official notice is takenof the recordin therepresentation proceeding,Case 5-RC-8999, as the term "record" is defined in Secs. 102.68 and102.69(g) of theBoard's Rulesand Regulations,Series 8, asamended SeeLTV Electrosystems, Inc.,166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968);GoldenAge Beverage Co.,167 NLRB 151 (1967), enfd. 415 F.2d 26221 NLRB No. 85Cause, entitled "Statement in Opposition to GeneralCounsel's Motion for Summary Judgment."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as, amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding,, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, the Respondent admits thebasic facts of the complaint but asserts that it isentitled to a hearing on an issue which arose in theunderlying representation case pertaining to anunauthorized checklist of eligible voters maintainedby a union representative. The General Counselcontends that Respondent is raising issues whichwere considered and resolved in the representationcase, and this it may not do. We agree.Review of the record herein, including the recordinCase 5-RC-8999, reveals that, pursuant to theRegionalDirector'sDecision and Direction ofElection, an election was conducted on August 22,1974, which the Union won. Respondent filed timelyobjections, alleging, in substance, that the Unionmisleadingly. promised benefits and misrepresentedthat the employees would, secure 'economic benefitsby voting for the Union, and that a union supporterelectioneered and campaigned in violation of theBoard'sMilchemrule.2After investigation, theRegionalDirector,onOctober 25, 1974, issued a Supplemental Decision,Order Consolidating Cases, and Notice of Hearing inwhich he overruled all Respondent's objectionsexcept as to theMilchemrule, and consolidated forhearing Case 5-RC-8999 with a related pendingunfair labor practice proceeding. Thereafter, Re-spondent filed a Request for Review of RegionalDirector's Supplemental Decision, Order Consolidat-ing Cases, and Notice of Hearing. By telegraphicorder of November 20, 1974, as amended November21, 1974, a Board panel (former Chairman Millerdissenting in part) denied the request. At the hearingbefore the Administrative Law Judge, Respondent,for the first time, raised the issue of an unauthorizedcheck-list maintained by a union representative, butdid not seek to adjourn the hearing in order toadduce additional evidence thereof. By decisionissued January 31, 1975, the Administrative LawJudge overruled Respondent'sMilchemobjection(C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp. 573 (D.C.Va., 1967);FollettCorp,164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA.2Milchem, Inc,170 NLRB 362 (1968). LOCUSTINDUSTRIES, INC.and found that, even assuming that the checklistissue was properly before him and that the checklistwas unauthorized, any alleged checklist violationwould have beendeminimis.Respondent filedexceptions and a brief in support thereof, in which itspecifically reiterated,inter alia,its checklist objec-tion,but did not request a hearing thereon. TheBoard considered Respondent's exception and briefin this regard and, on June 20, 1975, the Board issueda Decision, Order, and Certification of Representa-tive, in which it,inter alia,affirmed the Administra-tive Law Judge's overruling of Respondent's check-list objection and certified the Union.3In its Statement in Opposition to General Coun-sel'sMotion for Summary Judgment, Respondent,for the first time, contends that under Section 10(b)of the Act, section 5 of the Administrative ProcedureAct, and Section 101.10 of the Board's Statements ofProcedure,Respondent is entitled to a furtherhearing with respect to the possible maintenance ofan unauthorized checklist by a union representative.We disagree. It is well settled that in the absence ofnewly discovered or previously unavailable evidenceor special circumstances a respondent in a proceed-ing alleging a violation of Section 8(a)(5) is notentitled to relitigate issues which were or could havebeen litigated in a prior representation proceeding.4All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot, offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that the Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Neither Section 10 of the Act,nor the Administrative Procedure Act, nor, ourStatements of Procedure require a hearing where, asher, there are no properly litigable issues,of fact tobe resolved, Respondent, having had the opportunityto litigate the checklist issue. in the representationcase.5We shall, accordingly, grant the 'Motion forSummary Judgment-On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Maryland corporation, is engaged atBaltimore,Maryland, in the operation of warehous-3218 NLRB No. 113 (1975).4 SeePittsburgh Plate GlassCo v. NLRB.;313 US. 146,162 (1941);Rules and Regulations of the Board,Secs. 102.67(f) and 102.69(c).605ing facilities and in the intrastate transportation offreight as a link in interstate commerce. During thepreceding 12 months, a representative period, Re-spondent received in excess of $50,000 for servicesfurnished to enterprises which either sell or shipgoods and materials or purchase and receive goodsand materials, in interstate commerce, valued atmore than $50,000 per year.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THELABOR ORGANIZATION INVOLVEDFreight Drivers and Helpers Local Union No. 557,affiliatedwith InternationalBrotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, is a labororganization within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All truckdrivers and mechanics, including truckmechanics, trailer mechanics, and fork lift me-chanics employed by Respondent at its Balti-more,Maryland locations at Light Street, FortAvenue, and Boston Street, but excluding alloffice clerical employees, guards, and supervisorsas defined in the Act.2.The certificationOn August 22, 1974, a majority of the employees ofRespondent in said unit, in a secret. ballot electionconducted under the supervision of the RegionalDirector for Region 5, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on June 20, 1975, and the Unioncontinues to be such- exclusive representative withinthe meaning of Section 9(a) of the Act.5 SeeJanler PlasticMold Corporation,191NLRB 162 (1971);CrestLeather Manufacturing Corporation,167 NLRB 1085 (1967). 606DECISIONSOF NATIONALLABOR RELATIONS BOARDB.The ' Request To Bargain and Respondent'sRefusalCommencing on or about July 7, 1975, and at alltimes thereafter, the ., Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about July 11, 1975, and continuing atall times thereafter to date, the Respondent hasrefused, -and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,since July 11, 1975, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII,above, occurring in connection with its opera-tions described in section 1, above, have a close,intimate,and substantial' relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in` unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain, collectively with the Union asthe exclusive representative of all employees in theappropriate unit, :and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of their-selected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning:.. on the date. Respondent com-mences to bargain in'good faith with the Union,asthe recognized bargaining representative in theappropriate unit. SeeMar Jac Poultry Company, Inc.,136 NLRB 785 (1962);Commerce Company d/b/aLamar Hotel,140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964);Burnett ConstructionCompany,149NLRB1419, 1421(1964), enfd.350 F.2d 57 (C.A.10, 1965).The Board,upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Locust Industries, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.Freight Drivers and Helpers Local Union No.-557,affiliatedwith International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and HelpersofAmerica, is a labor organization within themeaning of Section 2(5) of the Act.3.All truck drivers and mechanics, includingtruckmechanics, trailermechanics, and fork liftmechanics employed by Respondent at its Baltimore,Maryland locations at Light Street, Fort Avenue,and Boston Street, but excluding all office clericalemployees, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.Since June 20, 1975, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about July 11, 1975; and atall times thereafter, to bargain collectively with theabove-named labor 'organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair, labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as, amended, the National LaborRelations Board hereby orders that the Respondent,Locust Industries, Inc., Baltimore,Maryland, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:- LOCUST INDUSTRIES, INC.(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with Freight Drivers andHelpersLocalUnionNo. 557, affiliatedwithInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as theexclusive bargaining representative of its employeesin the following appropriate unit:All truck drivers and mechanics, including truckmechanics, trailermechanics, and fork lift me-chanics employed by Respondent at its Balti-more,Maryland locations at Light Street, FortAvenue, and Boston Street, but excluding alloffice clerical employees, guards, and supervisorsas defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Post at its facilities at Light Street, FortAvenue, and Boston Street, in Baltimore, Maryland,copies of the attached notice marked "Appendix."6Copies of said notice, on forms provided by theRegionalDirector for Region 5, after "being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other, material.6 In the eventthatthisOrder is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National LaborRelationsBoard" shall read "PostedPursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "607(c)Notify the Regional Director for Region 5, inwriting,within 20 days from the date of this Order,what stepsi have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR. RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with FreightDriversand Helpers Local Union No. 557,affiliatedwith InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen,andHelpers of America, as the exclusive representa-tiveof the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as, the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All truck drivers and mechanics, includingtruck mechanics, trailer mechanics, and forkliftmechanics employed by Respondent, atitsBaltimore,Maryland locations at LightStreet,Fort Avenue, and Boston Street,-butexcludingallofficeclericalemployees,guards, and supervisors as defined in theAct.LOCUST 'INDUSTRIES, INC.